THOMPSON, J.
This is an appeal from a judgment for the defendants in an action to quiet title and set aside a sale under a deed of trust. Motion to dismiss the appeal or affirm the judgment upon the ground that no substantial questions have been raised has been made by the respond-ents. The propositions relied upon as requiring a reversal of the judgment were all urged in Engelbertson v. Loan and Building Association of Santa Barbara, L. A. No. 15602, this day decided and reported (ante, p. 477 [58 Pac. (2d) 647]), and were therein determined contrary to the contentions of the appellants.
The motion to dismiss the appeal is denied and the judg-ment is affirmed.
Shenk, J., Langdon, J., Curtis, J., and Waste, C. J., con-curred.